DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13JUL2022 has been entered.
Response to Arguments
The Amendment filed 13JUL2022 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every 112(b) rejections and claim objections previously set forth in the Final Office Action mailed 25MAY2022.
Applicant's arguments filed 13JUL2022 have been fully considered but they are not persuasive. See below as BARTLETT teaches the added subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BARTLETT (US 20050056966).
Regarding claim 1, BARTLETT teaches a filtration devices comprising a sealing gasket (title, Figs.) including a tangential flow filtration (TFF) system (abstract), comprising:
a flexible isolation plate (e.g. Fig. 4 #34, see also e.g. Fig. 7);
a filter plate (Fig. 8 #73); and
a TFF cassette (par. [0005]; Fig. 8 #72) disposed between the flexible isolation plate and the filter plate, a plurality of interleaved layers defining a feed channel and a filtrate channel (Figs. 4-5,8 showing multiple interleaved layers including the spacers and membranes; par. [0041]),
the plurality of interleaved layers comprising:
a filtrate channel spacer (e.g. a sealing rim; par. [0045] which serves to make space for the filtrate channel; e.g. at Fig. 4 #32) positioned within the filtrate channel (see also Fig. 7 with rim #62), the filtrate channel spacer () defining an open interior volume (par. [0044-0045]) bounded by an inner perimeter and including a fluid port (par. [0040]) and made of e.g. closed cell foamed urethane (par. [0033]);
a feed channel spacer (e.g. each spacer is a sealing rim or gasket bonded to adjacent membranes; par. [0044-0045,0050]) positioned within the feed channel defining an open interior volume bounded by an inner perimeter and including a fluid port (par. [0040]); and
a membrane (Fig. 4 #33) disposed between the filtrate channel spacer and the feed channel spacer; 
wherein the flexible isolation plate comprises e.g. an elastomer (for example, polyethylene, which is an elastomer; par. [0054-0055]) is bonded to a first surface of the plurality of interleaved layers to ensure sealing therebetween (par. [0054]).
Regarding claim 2, BARTLETT teaches a gasket (Fig. 4 #36; e.g. next to the end cap #35), wherein the gasket is bonded to a second surface of the interleaved stack and comprises fluid ports in fluid communication with the feed channel and the filtrate channel (Fig. 3; par. [0034,0038-0039]).
Regarding claim 3, BARTLETT teaches the filter plate is bonded to the gasket, the filter plate comprising a fluid manifold (Fig. 8 #73), wherein a feed port of the filter plate is aligned with a feed port of the gasket, and a filtrate port of the filter plate is aligned with a filtrate port of the gasket (see alignment of ports of Fig. 8; par. [0050]).
Regarding claim 7, BARTLETT teaches the TFF cassette comprises a sealed edge (Fig. 7; par. [0032]) capable of isolating the TFF cassette from the environment.
Regarding claim 8-11, BARTLETT teaches the feed or filtrate channel comprises a screen (Fig. 4 #31,32; par. [0040]) disposed within a space defined by the feed or filtrate channel spacer and comprises a woven polymer mesh (or grid; par. [0052]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over BARTLETT (US 20050056966) in view of LAVERDIERE (US 20140091027) in view of INVESTOPEDIA.
Regarding claims 4-5, BARTLETT does not teach a tab or an engraving on a sidewall of the cassette to identify the TFF cassette by one or more of a stock keeping unit (SKU). However, LAVERDIERE teaches a purifier cassette (title, Figs.) comprising a tab (Fig. 7 #732) on a sidewall comprising a label (Fig. 7 #734) with information that distinguishes between devices (par. [0137]).
Regarding the type of information (e.g. a Stock Keeping Unit or SKU), one having ordinary skill in the art would understand that a SKU is product identification code, often in the form of a bar code, that helps the item to be tracked for inventory (see INVESTOPEDIA).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the cassette of BARTLETT with a tab identifying the cassette by a SKU as is known in the art in order to distinguishes between devices and keep track of inventory. The references are combinable, because they are in the same technological environment of filter cassettes and labeling a product is a common business practices readily known and available to one having ordinary skill in the art. See MPEP 2141 III (A) and (G).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over BARTLETT (US 20050056966) in view of CONNORS (US 20070056894).
Regarding claim 6, BARTLETT does not teach the TFF cassette is disposable. However, CONNORS teaches a laminated cassette device (title, Figs.) including a tangential flow filtration (TFF) cassette (Fig. 1; par. [0003,0022]) that is disposable (par. [0017]), which is known in the art to be convenient and not require expensive validations.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify/specify the cassette of BARTLETT to be disposable for its known advantages known in the art. The references are combinable, because they are in the same technological environment of filter cassettes. See MPEP 2141 III (A) and (G).
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner/
Art Unit 1777



/Liam Royce/           Examiner, Art Unit 1777